--------------------------------------------------------------------------------

Exhibit 10.45


ADDENDUM XVI
TO
SPRINT PCS MANAGEMENT AGREEMENT
 
Manager:                      Shenandoah Personal Communications, LLC
 
Service Area:            Altoona, PA #12
Hagerstown, MD-Chambersburg, PA-Martinsburg, WV #179
Harrisburg, PA #181
Harrisonburg, VA #183
Washington, DC (Jefferson County, WV only) #471
Winchester, VA #479
York-Hanover, PA #483


This Addendum XVI dated as of December 9, 2013, contains certain additional and
supplemental terms and provisions to that certain Sprint PCS Management
Agreement entered into as of November 5, 1999, by the same parties as this
Addendum (or their predecessors in interest), which Management Agreement was
initially amended by Addenda I-XV (as so amended, the "Management Agreement").
The terms and provisions of this Addendum control, supersede and amend any
conflicting terms and provisions contained in the Management Agreement. Except
for express modifications made in this Addendum, the Management Agreement
continues in full force and effect.
 
Capitalized terms used and not otherwise defined in this Addendum have the
meanings ascribed to them in the Management Agreement. Section and Exhibit
references are to Sections and Exhibits of the Management Agreement unless
otherwise noted.


This Addendum is effective on the date written above (the "Effective Date"). On
the Effective Date, the Management Agreement is modified as follows:
 
I.    Spectrum  Availability in the Altoona, PA BTA.  The Parties acknowledge
that Sprint PCS has entered  into a spectrum swap transaction with an unrelated
third party in which Sprint PCS will transfer certain spectrum in the Altoona,
PA BTA and receive in return certain alternative spectrum in the Altoona, PA BTA
(the "Spectrum Swap"). The Spectrum Swap will not result in a net change to the
amount of spectrum made available to Manager but will result in adjustment of
the specific frequency ranges made available for Manager's use in the Altoona,
PA BTA under this Agreement. Sprint PCS will notify Manager of the date the
Spectrum Swap has been completed and received all necessary approvals (the
"Spectrum Swap Effective Date"). The Spectrum Swap Effective Date is expected to
occur in the first or second quarter of 2014.  Following the Effective Date, but
beginning no sooner than Jan.1, 2014, Sprint PCS will cause the re-tuning of
Manager's equipment to the new frequencies.  All costs and expenses charged by
Sprint's vendor in connection with re-tuning of Manager's equipment shall be
borne by Sprint and paid by Sprint directly to the vendor.   Immediately upon
the Spectrum Swap Effective Date: (i) the 1860-1865 MHz on the uplink and
1940-1945 MHz on the downlink spectrum ranges in the Altoona, PA BTA will no
longer be available to Manager; and (ii) the following spectrum ranges will
become available for use by Manager in the Altoona, PA Service Area with respect
to CDMA and LTE: 1905-1910 MHz on the uplink and 1985-1990 MHz on the downlink.
1

--------------------------------------------------------------------------------

2.          Exclusivity. Upon the Spectrum Swap Effective Date, Section 2.3(a)
of the Management Agreement is amended to read as follows:


2.3 Exclusivity



 
(a)
Subject only to the exceptions set forth in Section 2.3(d) Manager will be the
only person or entity that is a manager, operator or provider of wireless
mobility services for Sprint PCS and its Related Parties in the Service Area in
the: (i) 1850-1865 MHz and 1870-1885 MHz spectrum ranges on the uplink and
1930-1945 and 1950-1965 MHz spectrum ranges on the downlink with respect to CDMA
and LTE in the applicable Shentel Territory; provided, however, that with
respect to the Altoona, PA BTA only, the applicable spectrum ranges for purposes
of this Section 2.3(a)(i) are 1850-1860 MHz, 1870-1885MHz and 1905-1910 MHz
spectrum ranges on the uplink and  1930-1940 and  1950-1965 and  1985-1990 MHz
spectrum  ranges on the downlink; (ii) the 1900 MHz PCS G-Block Spectrum Range.
with respect to CDMA and LTE, effective upon the Network Vision Completion Date;
and (iii) the former iDEN Block in the 800 MHz Spectrum Range (with respect to 
CDMA and LTE products and services only), subject to the limitations set forth
below in this Section 2.3(a) and upon receipt of written approval from Sprint
PCS.   The amount of spectrum in the 800 MHz Spectrum Range made available to
Manager by Sprint PCS may vary between BTAs  based on re-banding schedules,
conflicts  with local incumbents, conflicts with  residual iDEN usage,
regulatory approvals, and other factors. Sprint PCS will notify Manager in
writing of specific spectrum availability in each BTA as determined by Sprint
PCS in its sole discretion as of the Network Vision Completion Date, and
thereafter as additional portions of the 800 MHz Spectrum Range become
available.  Manager agrees to comply with all FCC rules related to interference
mitigation during its management of spectrum in the 800 MHz Spectrum Range. The
rights to manage, operate and provide wireless mobility services utilizing the
spectrum ranges set forth in (i) - (iii) in the preceding sentence are
collectively referred to as the "Exclusive Rights." Neither Sprint PCS nor any
of its Related Parties will permit any other person or entity to manage, operate
or provide wireless mobility services in violation of the Exclusive Rights for
Sprint PCS and/or its Related Parties in the Service Area, except that Sprint
PCS may enter into roaming arrangements with other parties. For purposes of this
Section 2.3, "mobility" means the capability to sustain a continuous session
(voice or data) throughout a broad geographic area by transferring the session
from cell site to cell site as the mobile device moves within the geographic
area. For purposes of clarification, Wi-Fi is not a wireless mobility service
unless such service can be transferred from cell site to cell site.

2

--------------------------------------------------------------------------------

3.      Manager and Sprint PCS' Representations.  Manager  and  Sprint  PCS
 each represents and warrants that its respective
 execution, delivery and performance of its obligations described  in this
 Addendum  have  been duly authorized  by proper action  of its governing  body
and do not and will not violate any material agreements  to which it is a party.
 Each of Manager and  Sprint  PCS also  represents  and  warrants  that
 there are  no legal  or  other  c1aims, actions, counterclaims,  proceedings
 or  suits,   at  law  or  in  arbitration   or  equity,   pending  or,  to  its
knowledge,  threatened  against  it, its Related  Parties, officers
 or directors  that question  or may affect   the  validity   of  this
 Addendum, the  execution   and  performance  of  the  transactions contemplated
 by  this  Addendum    or   that   party's   right   or  obligation  to
 consummate the transactions contemplated by this Addendum.
 
4.      Reaffirmation of Sprint Agreements. Each of the undersigned reaffirms in
their entirety, together with their respective rights and obligations
thereunder, the Management Agreement, the Services Agreement, the Trademark and
Service Mark License Agreements, and the Schedule of Definitions (as defined in
the Management Agreement).


5.      Counterparts. This  Addendum may  be executed  in  two  or  more
 counterparts, each of which shall  constitute  an original  but all of which
 when taken  together shall  constitute but one agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
as of the date first above written.


 
SHENANDOAH PERSONAL COMMUNICATIONS, LLC
 
 
 
 
 
By:  /s/Christopher E. French
 
 
Name: Christopher E. French
 
 
Title: President
 



 
SPRINT SPECTRUM L.P.
 
 
 
 
 
By:       /s/ Traci Jovanovic
 
 
Name:  Traci Jovanovic
 
 
Title:    Vice President
 



 
SPRINT COMMUNICATIO.N.S COMPANY, L.P.
 
 
 
 
 
By:       /s/ Traci Jovanovic
 
 
Name:  Traci Jovanovic
 
 
Title:    Vice President
 

3

--------------------------------------------------------------------------------

 
WIRELESSCO, L.P.
 
 
 
 
 
By:       /s/ Traci Jovanovic
 
 
Name:  Traci Jovanovic
 
 
Title:    Vice President
 



 
APC PCS, LLC
 
 
 
 
 
By:       /s/ Traci Jovanovic
 
 
Name:  Traci Jovanovic
 
 
Title:    Vice President
 



 
PhillieCo, L.P.
 
 
 
 
 
By:       /s/ Traci Jovanovic
 
 
Name:  Traci Jovanovic
 
 
Title:    Vice President
 

 
 
4

--------------------------------------------------------------------------------